Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 04/12/2021.  Presently claims 1-12 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon the Applicant’s amendments.
Applicant's arguments filed 04/12/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered;
 	Applicant's argument is persuasive only with respect to the prior art of Kemp (US4142689A), and 

Applicant's argument is not persuasive with respect of the prior art Mikoshiba (US20040238983A1).
Applicant argued that the prior art of Mikoshiba (US20040238983A1) does not disclose the amended claim 1, specifically the blades of  Mikoshiba 33 do not have sharpened edges closer to one side of its "auger" .
In response to this argument, Mikoshiba disclose a cutter (fig.2: (38)) having blades (33) (paragraphs 0032-033),
And by the definition of the blades, the blades (33) must have a sharpened edge in use to cut the material and an opposite trailing edge in use which is not cut the material during the rotation of the cutter (38);

    PNG
    media_image1.png
    740
    1327
    media_image1.png
    Greyscale













Further, Mikoshiba disclose the blades (33) can be in any configuration such as a saw tooth; provided with pawls, or any another configuration depend on the materials been processed (paragraphs 0068-0069).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mikoshiba (US20040238983A1).
Regarding claim 1, Mikoshiba disclose an auger (fig.2) for a grinder for a tire filling machine (paragraphs 0008 and 0069), comprising:

a repeating pattern of three flights pairs (fig.2: (33)) extending outwardly from the cylindrical column (fig.2: (32)), wherein
(i)    the flights are arranged in pairs (fig.2: the opposite blades (33)) extending radially outwards from the cylindrical column at 180 degrees to one another (paragraph 0033) , and
(ii)    each flight has a sharpened leading edge and a trailing edge in a rotational direction, 
wherein the sharpened leading edge of each flight is disposed closer to the first end of the cylindrical column and the trailing edge of each flight is disposed closer to the second end of the cylindrical column
(see fig.2 below and paragraph 0032-33: the cutter (38) having the blades (33), blade has a sharpened edge and trailing edge; by the definition of the blades, the blades (33) must have a sharpened edge in use to cut the material and an opposite trailing edge in use which is not cut the material during the rotation of the cutter (38). Paragraphs 0068-0069: the blades (33) can be in any configuration such as a saw tooth; provided with pawls, or any another configuration depend on the materials been processed),
(iii) all the flights twist in the same longitudinal direction (paragraph 0035),

an input section (fig.1: (15)) positioned above the auger (paragraph 0030); and 
a screen plate (fig.1: (39)) at a forward end of the cylindrical housing (paragraph 0050).

    PNG
    media_image2.png
    776
    994
    media_image2.png
    Greyscale
























Regarding claim 2, Mikoshiba disclose each pair of flights (fig.2: (33)) extends approximately half way around the circumference of the cylindrical column (fig.2).
    
Regarding claim 3, Mikoshiba disclose the sharpened leading edges of each pair of flights are positioned at 180 degrees to one another (see fig.2 above).

Regarding claim 4, Mikoshiba disclose the trailing edges of each pair of flights are positioned at 180 degrees to one another (see fig.2 above).

Regarding claim 5, Mikoshiba disclose each flight (fig.2: (33)) extends to the same radial distance from the center of the cylindrical column around the entire circumference of the flight such that there are no outer edge notches in the flights (fig.2: the edges of the elements (33) are smoothed and they do not have any notched).

Regarding claim 6, Mikoshiba disclose wherein successive pairs (fig.2: the opposite blades (33)) of flights are positioned at angles of approximately 50 or 60 degrees to one another (paragraph 0033).
Regarding claim 7, Mikoshiba disclose wherein three successive pairs of flights together completely extend around the cylindrical column such that the entire 

Regarding claim 8, Mikoshiba disclose the auger comprises 2 sets of 3 pairs of flights (the cylindrical column (32) has at least 2 sets of the blades (33)).
Regarding claim 9, Mikoshiba disclose the flights on the auger comprises at least 12 sharpened leading edges (the cylindrical column (32) has 11 successive pairs of the blades (33) that forming 22 sharpened leading edges).

Regarding claim 10, Mikoshiba disclose the column (fig.1: (32)) having the flights ((fig.1: (33)),
the blades (33) can be in any configuration such as a saw tooth; provided with pawls, or any another configuration depend on the materials been processed (paragraphs 0068-0069);
Mikoshiba does not disclose the ratio of the outer diameter of the cylindrical column to the outer diameter of the flights is 0.45 to 0.65.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Mikoshiba to modify the ratio of the outer diameter of the cylindrical column to the outer diameter of the flights to be at any range including the range of 0.45 to 0.65, since it has been held that discovering an optimum value of a 



Regarding claim 11, Mikoshiba disclose each flight has a sharpened leading edge (see fig.2 above);
the blades (33) can be in any configuration such as a saw tooth; provided with pawls, or any another configuration depend on the materials been processed (paragraphs 0068-0069);
Mikoshiba does not disclose the sharpened leading edges are each cut with a 1:7 blade edge.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Mikoshiba to modify the sharpened leading edges to be each cut with a 1:7 blade edge, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba (US20040238983A1) in view of Smith (US5601239A).

Regarding claim 12, Mikoshiba disclose the auger (fig.1: (32));
Mikoshiba does not disclose the auger is made of T1 armored steel.
Smith teaches an auger (fig.1: (2)) for a grinder for a tire filling machine (col.1 lines 1-5 and col.4 lines 23-24);
the auger is made of T1 armored steel (col.6 lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auger of Mikoshiba to be made of T1 armored steel as taught by Smith, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kivioja (US20200047228A1).
Kivioja disclose an auger (fig.1: (100) having a blades (fig.4: (401) and (402)), each one of the blades having a sharpened edge and trailing edge (fig.4) (paragraphs 0129 and 0134)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725